This is an appeal from an order of the Criminal District Court of Harris County denying bail to the relator who is charged by indictment with the murder of W.W. Greer.
The shooting is said to have taken place in Polk County but the deceased was carried to Houston where he died. The evidence before us seems to show an accidental meeting of the appellant and deceased at a point on a road through heavy timber, not far from the Trinity River in Polk County. No one was present at the time but the two men. The criminating evidence of the State consists almost entirely of the alleged dying statement of deceased which is in direct conflict with the statement of relator. No previous difficulties or threats on the part of the relator are shown. Both men were farmers *Page 450 
and a number of circumstances appear in the record which seem to indicate that deceased had ill feeling against the relator. Further than this we will not discuss the evidence in view of the fact that the case will have to be tried.
We do not think the proof evident that the killing was one of first degree murder and the relator will be granted bail in the sum of ten thousand dollars.
The judgment of the District Court is reversed and the bail of the relator fixed at the aforementioned sum.
Bail granted.